   Case 2:21-cr-00015-SRC Document 19 Filed 04/20/21 Page 1 of 1 PageID: 460




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                 :
  UNITED STATES OF AMERICA                       :
                                                 :           Criminal No. 21-15 (SRC)
                       v.                        :
                                                 :
  MARIA SUE BELL                                 :                    ORDER
                                                 :
                                                 :


CHESLER, District Judge

       This matter having come before the Court on the second motion to revoke Order of

detention filed by Defendant Maria Sue Bell; and the Court having considered the parties’

submissions, and held a hearing via Zoom teleconference on April 20, 2021; and for the reasons

stated on the record of the hearing of April 20, 2021, and good cause appearing,

       IT IS on this 20th day of April, 2021,

       ORDERED that Defendant Maria Sue Bell’s second motion to revoke Order of detention

(Docket Entry No. 15) is DENIED.



                                                         /s/ Stanley R. Chesler
                                                     STANLEY R. CHESLER
                                                     United States District Judge
